Appeal by employer and carrier from an award of the Workmen’s Compensation Board which allowed compensation to claimant for 20% loss of use of the left hand. The sole question involved is whether claimant’s injury arose out of and in the course of his employment. The referee disallowed the claim on the ground the accident did not arise out of and in the course of claimant’s employment, and the board, one member dissenting, reversed the referee and made the award. Claimant was manager of a country club and lived on the club premises. On the date in question he left the club in his own car at about 2:00 P.M., and went to a bank in White Plains, about one mile from the club, where he changed some large bills into smaller ones and cashed some checks for use at the club. He then proceeded with his wife to Laurelton, Long Island, some fifteen or twenty miles from the club, for the sole purpose of paying a social visit to his wife’s parents. He remained at the home of his wife’s parents until shortly after midnight, and on his way home he injured his hand while engaged in the process of changing a tire on his car. It appears without dispute that claimant had deviated from his employment, and for many hours prior to the accident had been engaged in a purely personal activity wholly unrelated to his employment. It is urged that claimant was on twenty-four hour duty and subject to call at all times. However, -in that regard claimant testified: “I lived on the premises and more or less was subject to call for 24 hours while I was there”. Claimant’s accident, which occurred many miles from the scene of his employment and while he was on a personal mission, did not arise out of and in the course of his employment. (Matter of Davis V. Newsweek Mag., 305 N. Y. 20; Matter of Glickman v. Greater N. T. Taxpayers, 305 H. Y. 431.) Award reversed and claim with costs to appellants against the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.